DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claims 1-13, the prior art of record does not teach 
An optical device comprising: first and second outer substrates; a liquid crystal element positioned between the first and second outer substrates wherein the liquid crystal element comprises a structure in which a first base layer, a liquid crystal layer and a second base layer are sequentially laminated, wherein the adhesive film forms an autoclaved encapsulation structure between the first outer substrate and the liquid crystal element, between the second outer substrate and the liquid crystal element and on a side of the liquid crystal element, wherein one or more of the first base layer or the second base layer have a flexural rigidity (D) of 2.2* 10-4 N- m or more, the flexural rigidity (D) as represented by Equation 1 below 
[Equation 1]  
                
                    D
                    =
                    
                        
                            E
                            *
                            
                                
                                    h
                                
                                
                                    3
                                
                            
                        
                        
                            12
                            
                                
                                    1
                                    -
                                    
                                        
                                            v
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                
            

 wherein, D is the flexural rigidity of the base layer, E is a Young's modulus of the base layer, he is a thickness of the base layer, and v is a Poisson's ratio of the base layer.
	Fernando US 2006/0098290 as previously cited does teach An optical device comprising: first and second outer substrates; a liquid crystal element positioned between the first and second outer substrates, wherein one or more of the first base layer or the second base layer have a flexural rigidity (D) of 2.2* 10-4 N- m or more, the flexural rigidity (D) as represented by Equation 1 below 
[Equation 1]  
                
                    D
                    =
                    
                        
                            E
                            *
                            
                                
                                    h
                                
                                
                                    3
                                
                            
                        
                        
                            12
                            
                                
                                    1
                                    -
                                    
                                        
                                            v
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                
            

 wherein, D is the flexural rigidity of the base layer, E is a Young's modulus of the base layer, he is a thickness of the base layer, and v is a Poisson's ratio of the base layer.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871